Citation Nr: 1721126	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The service connection claim for a psychiatric disorder was originally characterized as service connection for posttraumatic stress disorder (PTSD); however, in June 2013 the Board expanded the claim to include other psychiatric disorders as the record indicated that the Veteran was diagnosed with depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In June 2013, the Board remanded the claims on appeal for further development.  After completing additional development, the Appeals Management Center (AMC) continued the denial of the claims (as reflected in the September 2013 supplemental statement of the case (SSOC)) and returned those matters to the Board for further appellate consideration.

The Veteran withdrew his service connection claim for PTSD in July 2013.  In November 2015, the Board dismissed the Veteran's appeal with respect to the issue of entitlement to service connection for PTSD and remanded the claims for service connection for a back disability and an acquired psychiatric disability for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in the January 2016 SSOC) and returned those matters to the Board for further appellate consideration.

In March 2016, the Board denied service connection for a back disability and remanded the service connection claim for an acquired psychiatric disability for further development.  After completing additional development, the AMC continued the denial of the claim (as reflected in the December 2016 SSOC) and returned this matter to the Board for further appellate consideration.



FINDING OF FACT

The preponderance of the evidence shows the Veteran does not have a current diagnosis of a psychiatric disorder to include a depressive disorder and anxiety disorder that is related to or caused by active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder and anxiety disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in March 2007 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for an acquired psychiatric disorder.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The claims file contains service treatment records, VA treatment records, a VA examination report dated in July 2013 with an addendum opinions dated in December 2015 and May 2016, and lay statements.  

The July 2013 VA mental health examination reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiner provided an explanation for her determination that the Veteran did not have a current diagnosis of PTSD or other psychiatric disorder.  The VA examiner provided further details with respect to this opinion in December 2015 and May 2016 addendum opinions.  Based on the foregoing, the Board finds the VA examination and medical opinions are adequate for adjudication purposes.

As noted above, the Board remanded this claim in June 2013 to obtain outstanding VA treatment records from the Florida VA Medical Center (VAMC) and the Birmingham, Alabama VAMC since March 2007 and to obtain a VA psychiatric examination with medical opinion.  VA treatment records from the Birmingham, Alabama VAMC from July 2011 to September 2012 were associated with the claims file.  The Birmingham, Alabama VAMC informed the AMC in July 2013 that there were no records available from March 2007 to July 2011.  The AMC sent a letter to the Veteran in June 2013 asking him to identify the Florida VAMC where he was treated.  He did not respond this letter.  The Veteran underwent a VA examination in June 2013 and the examiner provided a medical opinion with a clear explanation.  The Board remanded the claim again in November 2015 to obtain all VA outpatient treatment records from the West Palm Beach, Florida VAMC, to obtain outstanding VA outpatient treatment records from the Birmingham, Alabama VAMC from September 2012 to the present, and to obtain an addendum VA medical opinion.  VA treatment records from West Palm Beach VAMC from October 2013 to November 2015 and from Birmingham VAMC from September 2012 to September 2015 were associated with the claims file.  The claim file also contains a VA medical opinion dated in December 2015 that addresses the questions raised by the Board.  Finally, the claim was remanded in March 2016 to obtain an addendum opinion to clarify the nature and etiology of any psychiatric disorder.  The claims file contains an addendum medical opinion dated in May 2016 by the examiner that conducted the July 2013 VA examination that addresses the issues raised by the Board.  Therefore, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.   Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.



II.  Criteria and Analysis

The Veteran contends that he has a psychiatric disorder related to active military service.  

Establishing service connection generally requires competent evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, in order for the Veteran to be entitled to service connection for an acquired psychiatric disorder, there must be evidence of current disability.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim in this case in March 2007.  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

There is conflicting evidence as to whether the Veteran has had a psychiatric disorder during the pendency of the claim.  VA treatment records dated in January 2014 and February 2014 show that the Veteran was diagnosed with a depressive disorder and anxiety disorder.  

In contrast, a VA examiner (a clinical psychologist) in July 2013, December 2015, and May 2016 provided the opinion that the Veteran less likely than not has any acquired psychiatric disorder at any time during the appeal period.  After evaluating the Veteran and reviewing the claims file in July 2013, the VA examiner concluded that the Veteran did not have any mental disorder to include PTSD that conforms with DSM-IV criteria.  She explained that the Veteran has avoidance personality traits, but this is not a full DSM-IV diagnosis, rather, a description of his style of interpersonal functioning and pre-dates military service.  She concluded that these traits were not incurred during military service nor were they exacerbated by military service.  The December 2015 addendum opinion reveals that the examiner explained that there is very little medical evidence supporting that the Veteran has a significant psychiatric condition.  The examiner observed that the Veteran did not receive any mental health treatment while on active duty and that fourteen years after discharge from service, a January 2004 VA primary care physician documented depression and ADHD and prescribed Celexa, but the Veteran never took the medication.  The examiner noted that the Veteran was seen by a social worker in January 2014 and February 2014, where he was diagnosed with chronic PTSD, depressive disorder, and anxiety disorder; however the notes did not document the specific symptoms the Veteran was experiencing which led to these specific diagnoses.  In fact, the examiner determined that the documentation in the February 2014 VA treatment record did not support any significant psychiatric conditions.  The examiner clarified in a May 2016 addendum that the records indicate that his only contact with mental health providers in his lifetime occurred in 2014 and consisted of two visits.  The Veteran did not continue with treatment.  Being seen twice in the course of one year does not constitute active involvement in mental health treatment and does not constitute a "well documented" psychiatric condition.  Furthermore, she explained that the two VA treatment records from 2014 had significant flaws and the examiner did not consider those records as valid.  The examiner concluded that the available valid evidence of record does not support the existence of a significant psychiatric condition.  

The Board finds that the VA examiner's May 2016 opinion is persuasive and probative as to the issue of whether the Veteran has a current diagnosis of a psychiatric disorder as she provided a clear and thorough rationale based on her evaluation of the Veteran and review of the relevant medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board finds that the VA treatment records dated in January 2014 and February 2014 are of low probative value as to the issue of whether the Veteran has a current diagnosis of a psychiatric disorder as the treatment records did not include an explanation in support of the diagnoses.  In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of an acquired psychiatric disorder to include a depressive disorder or anxiety disorder.
 
The Veteran contends that he has a psychiatric disorder related to his active military service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran's testimony as to whether he has a psychiatric disorder that is related to service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the Veteran's statements on this issue are not competent.

The weight of the evidence thus reflects that the Veteran does not have a psychiatric disorder related to service.  In making this determination, the Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, the question of whether symptoms such as psychiatric symptoms could constitute "disability" for purposes of the VA compensation laws and regulations in the absence of a specific diagnosis is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, for example, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that any psychiatric symptoms exhibited by the Veteran are not due to disease or injury.  It follows that they are not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


